Citation Nr: 0947840	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  03-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The Veteran's active service includes periods from June 1968 
to June 1970, November 1984 to December 1984, and from 
February 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

This appeal was previously before the Board in May 2004, when 
it was remanded for additional development.  Such development 
having been completed, the appeal has been returned to the 
Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With respect to the issue of service connection for a 
psychiatric disorder, the record reflects diagnoses of 
anxiety neurosis (see March 1972 VA examination) and major 
depressive disorder (see December 2001 VA primary care 
psychiatry report).  Initially, the Board notes that there is 
no indication that the Veteran's psychiatric disorder is 
related to his period of active military service from June 
1968 to June 1970.  In this regard, the Board acknowledges 
that the Veteran reported a nervous disorder at his April 
1968 entrance examination.  However, a notation by the 
examining physician at that time specifically indicates "no 
NP [neuropsychiatric] disease."  Additionally, the June 1970 
separation examination reflects normal psychiatric findings. 

The record does, however, reveal psychiatric complaints and 
treatment during the Veteran's period of active military duty 
from February 2003 to April 2004.  Specifically, the report 
of a June 2003 VA psychiatric consultation reflects that the 
Veteran felt that his military duties were worsening his 
psychiatric condition, and a subsequent report, dated in 
August 2003, shows that the Veteran's psychiatric medication 
had been increased and that the Veteran was referred to the 
VA day hospital for further treatment.  

Regarding the lumbar spine issue on appeal, the record 
reveals that the Veteran sustained a back injury when he 
jumped from a truck during an Army Reserve drill weekend in 
August 1991.  The diagnosis at that time was "low back 
contusion."  During a subsequent drill weekend in November 
1997, the Veteran complained of low back pain, and X-rays at 
that time showed sacralization of L5 with associated 
degenerative changes.  Subsequent VA treatment records 
reflect a November 2001 finding of lumbar spondylosis, and a 
June 2002 X-ray finding of degenerative disc disease and 
central disc herniation.  A July 2005 VA treatment report 
also indicates spinal stenosis of the lumbar region.

As a preliminary matter, the Board notes that in August 2008, 
a VA examiner opined that the Veteran's currently-shown 
lumbar spine disorder is not related to the injury he 
sustained during the drill weekend in August 1991, noting 
that there were no further back complaints or findings until 
1997.  The Board further notes that the degenerative changes 
found in 1997 (during a period of inactive duty training or 
INACDUTRA) is not an injury, but rather a disease, for which 
service connection based on INACDUTRA is not warranted.  38 
U.S.C.A. §§ 101(24), 106, 1110.  

Importantly, however, records from the Veteran's period of 
active military duty from February 2003 to April 2004 show 
that he was issued permanent physical profiles in February 
2003 and April 2003, and that he was found to be 
non-deployable, in part, due to his low back condition.  A 
February 2004 medical record reflects that the Veteran was 
placed on convalescent leave for a week due to his back 
problems.  The Veteran was discharged from active duty due to 
disability in April 2004.  Although these records indicate a 
pending Medical Board Evaluation, this document is not 
included in the claims file.  The Veteran was discharged from 
active duty due to disability in April 2004.

These facts raise the question of whether the Veteran's 
psychiatric and lumbar spine disorders were aggravated during 
his period of active duty service from February 2003 to April 
2004, which should be addressed by a medical professional. 

Additionally, although the record reflects that, in 
accordance with the Board's May 2004 remand, the RO obtained 
the Veteran's Army reserve treatment records, these records 
do not contain any Medical Evaluation Board report.  On 
remand, the RO should attempt to obtain this document.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the appropriate 
entity and request any records, 
including the Veteran's service 
personnel records, which might contain 
the report of the Medical Evaluation 
Board that was ordered during the 
Veteran's period of active duty from 
February 2003 to April 2004.  All 
attempts to obtain such, and any 
negative responses, should be fully 
documented in the claims file. 

2.	Thereafter, the Veteran's claims file 
should be reviewed by individuals with 
expertise in psychiatric and spine 
disorders.  The reviewers are asked to 
express an opinion as to whether the 
Veteran's lumbar spine or psychiatric 
disorder underwent any increase in 
severity beyond its natural progression 
during service between February 2003 to 
April 2004.  

If any of the requested opinions cannot 
be reached without resort to 
speculation, the reviewer should so 
note.  A complete rationale should be 
provided for all opinions expressed.  

If any of the requested opinions cannot 
be made without a physical examination 
of the Veteran, that should be 
arranged.

3.	 When the development requested has 
been completed, the claims should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  The 
case should then be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


